UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1153


JOSHUA FULLER-DEETS,

                    Plaintiff - Appellant,

             v.

NATIONAL INSTITUTES OF HEALTH,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-03175-GJH)


Submitted: February 5, 2021                                       Decided: March 24, 2021


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Fuller-Deets, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Fuller-Deets appeals the district court’s order granting summary judgment

to the National Institutes of Health (“NIH”) on Fuller-Deets’ complaint challenging NIH’s

prohibition against bringing a service dog-in-training to his job on the NIH campus. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.    Fuller-Deets v. National Institutes of Health,

No. 8:18-cv-03175-GJH (D. Md. Jan. 15, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2